                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DEBRA D.G.,                                       ORDER ADOPTING REPORT AND
                                                   RECOMMENDATION
                       Plaintiff,
 v.                                                Case No. 2:17-cv-1229-DB

 NANCY A. BERRYHILL, acting                        District Judge Dee Benson
 Commissioner of the Social Security
 Administration,                                   Magistrate Judge Brooke Wells

                       Defendant.


       Before the Court is the Report and Recommendation issued by United States Magistrate

Judge Brook Wells on October 15, 2018, recommending that Defendant’s Motion to Dismiss

[ECF No. 9] be granted.

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. Neither party has filed such an

objection.

       Having reviewed all relevant materials, including the reasoning set forth in the Magistrate

Judge’s Report and Recommendation, the Court ADOPTS the Report and Recommendation.

Accordingly, the Court hereby GRANTS Defendant’s Motion to Dismiss.

IT IS SO ORDERED.

       Signed November 13, 2018.

                                              BY THE COURT


                                              ________________________________________
                                              United States District Judge Dee Benson
